               Case 4:19-cv-03768-HSG Document 66 Filed 01/28/20 Page 1 of 4



     TYCKO & ZAVAREEI LLP
1    Annick Persinger (CA Bar No. 272996)
2    1970 Broadway, Suite 1070
     Oakland, CA 94612
3    Telephone: (510) 254-6808
     apersinger@tzlegal.com
4
     Joshua A. Fields (State Bar No. 242938)
5    KIRTLAND & PACKARD LLP
     1638 South Pacific Coast Highway
6
     Redondo Beach, California 90277
7    Tel: (310) 536-1000 / Fax: (310) 536-1001
     jf@kirtlandpackard.com
8    Counsel for Plaintiffs and the Proposed Class
     [additional counsel listed on signature page]
9
     EVERSHEDS SUTHERLAND (US) LLP
10   Kymberly Kochis (admitted pro hac vice)
11   (kymkochis@eversheds-sutherland.com)
     Alexander Fuchs (admitted pro hac vice)
12   (alexfuchs@eversheds-sutherland.com)
     1114 Avenue of the Americas,
13   40th Floor New York, NY 10036
     Telephone: (212) 389-5000
14   Facsimile: (212) 389-5099
15
                                     UNITED STATES DISTRICT COURT
16                                  NORTHERN DISTRICT OF CALIFORNIA

17   MARTISHA ANN MUNOZ and                              Case No.: 4:19-cv-03768-HSG
     CINDY VENTRICE-PEARSON, on behalf of
18   themselves and all others similarly situated,
                   Plaintiffs,
19   v.                                                  PARTIES’ JOINT STATEMENT PER DKT.
                                                         NO. 64
20   GEICO GENERAL INSURANCE
     COMPANY, a foreign insurance company,
21
                     Defendant.
22                                                       Case No. 19-cv-08164-HSG
     POONAM SUBBAIAH, on behalf of herself
23   and all others similarly situated,
                      Plaintiff,
24   v.

25   GEICO GENERAL INSURANCE
     COMPANY, a foreign insurance company,
26
                     Defendant.
27

                                      PARTIES’ JOINT STATEMENT PER DKT. NO 64
              Case 4:19-cv-03768-HSG Document 66 Filed 01/28/20 Page 2 of 4




1           On January 14, 2020, the Court entered the following minute order:

2          Parties are directed to meet and confer and e-file by January 28, 2020 either a stipulation and
           proposed order for permission to file a consolidated complaint with proposed complaint
3          attached or joint statement (5-pages maximum) advising the Court that there is no agreement.
     Dkt. No. 64
4

5           In accordance with the Court’s Order, counsel for all parties have been conferring and now

6    submit the following joint statement.

7                                            PLAINTIFFS’ STATEMENT

8           Plaintiffs in both pending actions—(1) Munoz, et. al. v. Geico General Insurance, Case No. 4:19-cv-03768-

9    HSG and (2) Subbaiah v. Geico General Insurance, Case No. 19-cv-08164-HSG—respectfully submit the

10   following:

11                   Case Nos. 4:19-cv-03768-HSG and Case No. 19-cv-08164-HSG should be consolidated

12                    under Case No. 4:19-cv-03768-HSG;

13                   All Plaintiffs’ and their counsel agree that one, consolidated complaint should be filed. This

14                    agreement was only recently reached, however, and counsel are still discussing the

15                    appropriate claims to include in the anticipated consolidated complaint. Accordingly,

16                    Plaintiffs’ counsel respectfully maintain that good cause exists to extend the deadline to file

17                    a consolidated complaint by two weeks, until to February 11, 2020;

18                   On February 11, 2020, Plaintiffs intend to file a consolidated complaint that includes all of

19                    Plaintiffs’ respective claims as well as any claims against any other GEICO entities with

20                    one caption under Case No. 4:19-cv-03768-HSG;

21                   Having reached the above-referenced agreement, Plaintiffs Munoz and Ventrice-Pearson

22                    hereby withdraw their motion to appoint interim class counsel (Dkt. 38), and all Plaintiffs

23                    agree that Plaintiff Subbaiah’s motion to intervene (Dkt 47) is now moot. Accordingly,

24                    Plaintiffs agree that these motions—and their corresponding hearing, currently set for

25                    February 13, 2020 (Dkt. 65)—may be removed from the Court’s calendar.

26

27
                                                            -1-
                                     PARTIES’ JOINT STATEMENT PER DKT. NO. 64
               Case 4:19-cv-03768-HSG Document 66 Filed 01/28/20 Page 3 of 4




1                                         DEFENDANTS’ STATEMENT

2            The Defendant interprets the Court’s January 14, 2020, minute order as requiring Plaintiffs to seek

3    permission or leave to file a consolidated complaint. Dkt. No. 64. Furthermore, given that the allowable

4    time for amendment of pleadings as of right has passed and because Defendant does not know what causes

5    of action or theories of liability Plaintiffs intend to assert in their consolidated complaint and/or what

6    “other GEICO entities” Plaintiffs intend to add, Defendant requests that it be provided an opportunity to

7    oppose amendment. Defendant therefore objects to Plaintiffs’ request to file a consolidated complaint on

8    February 11, 2020, but, without waiving its rights to object, oppose or move to dismiss the consolidated

9    complaint, does not object to an extension to file for permission or leave to file a consolidated complaint.

10

11   DATED: January 28, 2020                         By:     /s/Annick M. Persinger______
12                                                           TYCKO & ZAVAREEI LLP
13                                                           Annick Persinger (CA Bar No. 272996)
                                                             1970 Broadway, Suite 1070
14                                                           Oakland, CA 94612
                                                             Telephone: (510) 254-6808
15                                                           apersinger@tzlegal.com
16                                                           EDELSBERG LAW, P.A.
                                                             Scott Edelsberg, Esq. (admitted pro hac vice)
17
                                                             20900 NE 30th Ave, Suite 417
18                                                           Aventura, FL 33180
                                                             Telephone: 305-975-3320
19                                                           scott@edelsberglaw.com

20                                                           SHAMIS & GENTILE, P.A.
                                                             Andrew J. Shamis, Esq. (admitted pro hac vice)
21                                                           14 NE 1st Avenue, Suite 400
22                                                           Miami, Florida 33132
                                                             Telephone: 305-479-2299
23                                                           ashamis@shamisgentile.com

24                                                            NORMAND PLLC
                                                              Edmund A. Normand (admitted pro hac vice)
25                                                            Jacob L. Phillips (admitted pro hac vice)
                                                              3165 McCrory Place, Ste. 175
26
                                                              Orlando, FL 32803
27                                                            Telephone: (407) 603-6031
                                                            -2-
                                     PARTIES’ JOINT STATEMENT PER DKT. NO. 64
             Case 4:19-cv-03768-HSG Document 66 Filed 01/28/20 Page 4 of 4



                                                   service@ednormand.com
1                                                  ed@ednormand.com
2                                                  jacob@normandpllc.com
                                                   For Plaintiffs Munoz and Ventrice-Pearson and the Putative
3                                                  Classes
4
     DATED: January 28, 2020                      By:      /s/Joshua A. Fields_______________
5
                                                   Joshua A. Fields (State Bar No. 242938)
6                                                  KIRTLAND & PACKARD LLP
                                                   1638 South Pacific Coast Highway
7                                                  Redondo Beach, California 90277
                                                   Tel: (310) 536-1000 / Fax: (310) 536-1001
8                                                  jf@kirtlandpackard.com
9
                                                   For Plaintiff Poonam Subbaiah and the Putative Classes
10
     DATED: January 28, 2020                      By:      /s/ Kymberly Kochis
11
                                                   EVERSHEDS SUTHERLAND (US) LLP
12                                                 Kymberly Kochis (admitted pro hac vice)
                                                   (kymkochis@eversheds-sutherland.com)
13                                                 Alexander Fuchs (admitted pro hac vice)
                                                   (alexfuchs@eversheds-sutherland.com)
14
                                                   1114 Avenue of the Americas,
15                                                 40th Floor New York, NY 10036
                                                   Telephone: (212) 389-5000
16                                                 Facsimile: (212) 389-5099

17

18

19

20

21

22

23

24

25

26

27
                                                 -3-
                               PARTIES’ JOINT STATEMENT PER DKT. NO. 64
